[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant's first assignment of error well-taken, and second assignment of error not well-taken, the judgment of the Wood County Court of Common Pleas is reversed and vacates the sentencing order of the trial court and remands the matter to the trial court for further proceedings consistent with the Opinion and Judgment Entry by Sherck, J., on file. With respect to all other matters, the trial court is affirmed. It is ordered that appellee pay the court costs of this appeal. Glasser, Resnick and Sherck, JJ., concur.
* * *